Kruse, P. J. (dissenting):
Section 1372 of the Code of Civil Procedure provides that an execution against the person must substantially require the sheriff to arrest the judgment debtor and commit him to the jail of the county until he pays the judgment or is discharged according to law. That is the form of the execution in this case. Section 120 of the Debtor and Creditor Law (Consol. Laws, chap. 12; Laws of 1909, chap. 17) provides that a person imprisoned by virtue of an execution to collect a sum of money, issued in a civil action or special proceeding, may be discharged from the imprisonment as prescribed in article 5 of said statute. By section 28 of the Conservation Law (Consol. Laws, chap. 65 [Laws of 1911, chap. 647], as added by Laws of 1912, chap. 444) judgments recovered under that act may be enforced by execution against the person as provided by the Code of Civil *291Procedure. It further provides that a person taken into custody upon such an execution shall not be admitted to the liberties of the jail and shall be confined for not less than one day and at the rate of one day for each dollar of the amount of the judgment recovered. But there is no provision in the Conservation Law that a judgment debtor may not be discharged from imprisonment under the Debtor and Creditor Law, and no good reason exists, as it seems to me, why that, law should not apply, especially in view of the fact that the judgment debtor in this case is liable to be prosecuted criminally for a misdemeanor and be punished by fine and imprisonment. (People ex rel. Olsen v. Sheriff of Erie County, 174 App. Div. 281. See, also, Conservation Law, § 32, added by Laws of 1912, chap. 444, as amd. by Laws of 1914, chap. 92.)* If the fine had been imposed upon a conviction for a misdemeanor, of course the Debtor and Creditor Law would have no application, but, as before stated, the execution is issued to recover a money judgment in a civil action, and lam unable to perceive why the Debtor and Creditor Law should not have full application.
I, therefore, vote to affirm the order.
Order reversed, without costs, and respondent remanded to the custody of the sheriff of Chautauqua county.

 Since amd. by Laws of 1916, chap. 521.— [Rep.